Citation Nr: 0011303	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-07 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than July 24, 
1997, for the award of service connection for a left foot 
disability.

2.  Entitlement to an increased rating for a service-
connected left foot disability, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1969.  Additional records indicate that the veteran may have 
served on active duty after July 1969, but the dates of that 
service have not been verified and are not necessarily 
relevant to the disposition of this appeal.

This appeal arises from a December 1997 rating decision of 
the Montgomery, Alabama, Regional Office (RO) that awarded 
service connection for residuals of fracture of the second, 
third, fourth, and fifth metatarsals on the left.  In that 
decision, the RO evaluated the left foot disability as 10 
percent disabling, effective July 24, 1997, the date of 
receipt of the veteran's claim.  The veteran disagrees with 
both the assigned rating and with the effective date of the 
award of service connection.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim for an effective date 
earlier than July 24, 1997, for the award of service 
connection for a left foot disability has been obtained.

2.  The veteran first filed a claim for service connection 
for a left foot disability on January 24, 1986.

3.  At the time of the initial adjudication, the RO sought to 
obtain the veteran's service medical records but did not 
receive records pertaining to the time period when the 
veteran incurred fractures of the metatarsals of his left 
foot.

4.  The veteran has submitted copies of service medical 
records describing an in-service injury consisting of 
fractures of the second, third, fourth, and fifth metatarsals 
of his left foot.

5.  The veteran states that the pain associated with his left 
foot disability has worsened in recent years, particularly 
since a 1996 Department of Veterans Affairs (VA) examination.

6.  The veteran states that he has lost several jobs as a 
result of chronic left foot pain, which worsens upon standing 
or walking.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 28, 1986, 
for the award of service connection for a left foot 
disability have been met.  38 U.S.C.A. §§ 5107(a), 5110 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.156(c), 3.400(q)(2) 
(1999). 

2.  The claim for an increased rating for service-connected 
residuals of a fracture of the second, third, fourth, and 
fifth metatarsals of the left foot, which is currently 
evaluated as 10 percent disabling, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); Colayong v. West, 12 Vet. App. 524, 532 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier effective date claim

The veteran is seeking an earlier effective date for the 
award of service connection for his left foot disability.  In 
January 1986, the veteran filed a claim seeking service 
connection for a disability that he described as "left 
foot."  On his application form, the veteran indicated that 
he had injured his left foot in early 1966 and that he had 
received in-service treatment for that disability between 
1968 and 1969.  

In connection with the January 1986 service connection claim, 
the RO sought to obtain the veteran's service medical 
records.  However, the service department forwarded only 
certain records from 1971 through 1977.  It appears that the 
veteran served in the Air National Guard beginning in 1971 
and these medical records are from that period of active 
duty.  In April 1986, lacking service department medical 
records, the RO denied the veteran's claim.  The RO 
specified:  "No service medical records covering the period 
of the veteran's active duty are of record."

In July 1997, the veteran sought to reopen his service 
connection claim.  In support of reopening, he submitted 
copies of service medical records that he had in his 
possession and that he had recently discovered in storage.  
The records described fractures involving various metatarsals 
of his left foot.  Based on this newly submitted service 
department documentation, in December 1997, the RO awarded 
service connection for residuals of fracture of the second, 
third, fourth, and fifth metatarsals, left, effective July 
24, 1997 (i.e., the date of receipt of the veteran's claim to 
reopen the service connection claim).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1999) and 
38 C.F.R. § 3.400 (1999).  Unless specifically provided 
otherwise, the effective date of an award of service 
connection based on an original claim or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991 & Supp. 1999).  See also 38 C.F.R. § 3.400 (1999).

The veteran's claim was previously and finally disallowed in 
April 1986 when the RO denied service connection, and the 
veteran did not appeal that decision.  Therefore, the left 
foot disability claim had been finally disallowed and was 
subject to reopening only upon the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  In this case, newly discovered service 
medical records are the new and material evidence that 
warranted reopening of the claim by the RO in its December 
1997 rating decision.

A VA regulation discusses the retroactivity of benefits where 
misplaced or lost service department records are located and 
become the basis for an award of benefits:

Where the new and material evidence consists of a 
supplemental 
report from the service department, received 
before or after the 
decision has become final, the former decision 
will be reconsidered by the adjudicating agency of 
original jurisdiction. This comprehends official 
service department records which presumably have 
been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs. 
Also included are corrections by the service 
department of former errors of commission or 
omission in the preparation of the prior report or 
reports and identified as such. The retroactive 
evaluation of disability resulting from disease or 
injury subsequently service connected on the basis 
of the new evidence from the service department 
must be supported adequately by medical evidence. 
Where such records clearly support the assignment 
of a specific rating over a part or the entire 
period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be 
affected by the filing date of the original claim.

38 C.F.R. § 3.156(c) (1999).  Thus, this regulation 
contemplates the retroactive award of benefits for a 
period relating back to the filing date of the original 
claim.

Moreover, under 38 C.F.R. § 3.400(q)(2) (1999), the 
effective date of an award based on service department 
records is "[t]o agree with evaluation (since it is 
considered these records were lost or mislaid) or date 
of receipt of claim on which prior evaluation was made, 
whichever is later, subject to rules on original claims 
filed within 1 year after separation from service."  
(Emphasis added.)

The veteran has testified that these service medical 
records became available when he discovered them in 
storage.  Until his discovery, these records were not 
part of the veteran's claims folder and had not been 
available at the time of the April 1986 rating decision 
that first denied service connection for a left foot 
disability.

The discovery of these records entitles the veteran to 
an award of service connection that agrees with the 
date of receipt of the original claim that was the 
basis for the prior denial (the RO's April 1986 rating 
decision).  See 38 C.F.R. §§ 3.156(c), 3.400(q)(2).  
The date of receipt of that original claim is January 
28, 1986.

Accordingly, the veteran is entitled to an effective 
date of January 28, 1986, for the award of service 
connection for a left foot disability.

At a hearing before the Board of Veterans' Appeals 
(Board), the veteran indicated that he wished to pursue 
a claim of clear and unmistakable error in the RO's 
April 1986 rating decision.  In view of the award of an 
earlier effective date at this time, the veteran's 
claim of clear and unmistakable error in the April 1986 
rating decision is now moot.

Increased rating claim

Initially, the Board must determine whether the veteran's 
increased rating claim is well grounded.  Under 38 U.S.C. 
§ 5107(a) (West 1991), VA has a duty to assist only those 
claimants who have submitted well grounded (i.e., plausible) 
claims.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  The 
threshold question is whether a claimant has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  If a 
claimant meets this threshold requirement, VA's duty to 
assist in developing the facts pertinent to the claim under 
38 U.S.C.A. § 5107 is triggered.  Indeed, VA cannot assist a 
claimant in developing a claim that is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded (i.e., plausible).  In 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  A claim for an increased rating is "is 
generally well grounded under 38 U.S.C.A. § 5107(a) when a 
claimant indicates that a service-connected disability has 
increased in severity."  Colayong v. West, 12 Vet. App. 524, 
532 (1999); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992). 

The Board finds that the veteran's increased rating claim is 
well grounded on the basis of his statements and testimony 
about the worsening of his left foot related symptoms, 
particularly the constancy of his pain.  Since the claim is 
well grounded, VA's duty to assist the appellant in the 
development of the claims has been triggered.  


ORDER

The claim for an effective date earlier than July 24, 1997, 
for the award of service connection for a left foot 
disability is granted.  An effective date of January 24, 
1986, is awarded for that claim.  The increased rating claim 
for a left foot disability is well grounded.  To this extent 
only, the appeal of the left foot disability increased rating 
claim is granted. 


REMAND

Because the claim for an increased rating for a left foot 
disability is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran has testified that the severity of his left foot 
disability has worsened in recent years and that his left 
foot is constantly in pain, with a greater degree of pain 
when in use, such as when walking.  In particular, the 
veteran states that he has lost several jobs because of the 
pain associated with his left foot disability.

The most recent assessment of the veteran's left foot 
disability was a September 1997 VA examination.  In view of 
the passage of time since the filing of his claim and the 
veteran's testimony that his disability has worsened since 
the 1997 VA examination, the claim will be remanded to the RO 
for the conduct of a more recent VA examination to assess the 
level of severity of the veteran's left foot disability.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

The RO must schedule the veteran for a 
complete and thorough VA examination in 
order to determine the current severity 
of his left foot disability.  All 
necessary range of motion tests should 
be conducted, and the results set forth 
in terms of degrees.  The examination 
should also include evaluation of 
limitation of function due to pain, 
including the effect of pain on range of 
motion, in degrees, both actively and 
passively.  The examiner should be 
provided with the veteran's claims 
folder and should review the veteran's 
medical history prior to conducting the 
examination.  All appropriate tests and 
studies should be accomplished at this 
time.  The examination report should set 
forth all pertinent findings in a clear, 
comprehensive, and legible manner.

Upon remand, the veteran will be free to submit additional 
evidence, such as any records of private medical treatment 
pertaining to his disability and condition.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999); Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  The Board notes that a remand "confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine if an increased rating for the veteran's left foot 
disability may be granted.  If the decision remains adverse 
to the veteran, he and his representative should be furnished 
with a supplemental statement of the case.  The case should 
thereafter be returned to the Board for further review, as 
appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



